Citation Nr: 0127779	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-18 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
thrombophlebitis, lower left extremity, status post torn 
Achilles tendon and venous stasis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Wilmington, Delaware, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran has requested a separate evaluation for 
limitation of motion of the left ankle.  As this issue is not 
properly before the Board, it is referred to the RO for 
appropriate action.  


FINDING OF FACT

Thrombophlebitis, lower left extremity, status post torn 
Achilles tendon and venous stasis results in massive board-
like edema with constant pain at rest.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for 
thrombophlebitis, lower left extremity, status post torn 
Achilles tendon and venous stasis have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104 Diagnostic 
Code 7121 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001).  The law and regulations eliminate the concept 
of a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.156, 3.159).  Hereinafter known 
collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
SOC, and the SSOC, informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence. The veteran was also afforded several 
VA examinations during the course of his appeal.  Moreover, 
he appeared at a personal hearing before the undersigned 
Board Member in July 2001.  VA has met all VCAA duties. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

With regard to the claim of entitlement to an increased 
evaluation for postphlebitic syndrome in the left lower 
extremity, effective January 12, 1998, the criteria for 
rating cardiovascular system disorders, including this 
condition, were revised.  As the veteran filed this claim in 
December 1999, the Board will utilize the new criteria only.

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (post-phlebitic syndrome of any 
etiology) (2000).  Under Diagnostic Code 7121, post-phlebitic 
syndrome with massive board-like edema with constant pain at 
rest warrants a 100 percent disability evaluation.  Post-
phlebitic syndrome with persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration warrants a 60 percent evaluation.  These 
evaluations are for involvement of a single extremity.

A review of the record demonstrates that the RO granted 
service connection for thrombophlebitis, left lower 
extremity, status post torn Achilles tendon, with venous 
stasis, in an April 1982 rating determination, and assigned a 
30 percent disability evaluation.  Following an October 1991 
VA examination, the RO, in a January 1992 rating 
determination, increased the veteran's disability evaluation 
from 30 to 60 percent.  

In December 1999, the veteran requested an increased 
evaluation for his service-connected thrombophlebitis.  

In January 2000, the veteran was afforded a VA examination.  
At the time of the examination, the examiner indicated that 
he had reviewed the veteran's records and found that the 
veteran had a history of mild hypertension, diabetes 
mellitus, sinusitis, osteoarthritis, urinary tract 
infections, and peripheral neuropathy.  He further observed 
that the veteran had a history of a venous thrombosis 
involving the left lower extremity in 1971.  According to the 
veteran, it all started with a left ankle sprain at which 
time a partial tear of the Achilles tendon was diagnosed.  
The leg was placed in a cast and he subsequently developed 
venous thrombosis of the left calf area.  The cast was 
removed and the veteran was started on Heparin.  He was later 
placed on long-term Coumadin therapy.  The veteran reported 
that he was on many medications, including insulin, 
lovastatin, Coumadin, Lasix, terazosin, Percodan, and Ultram.  

The veteran reported that his main complaint included 
swelling of both legs, left greater than right.  He noted 
that he had had swelling of the right leg the past two years, 
which he had not had previously.  Other complaints included 
leg cramps on both sides and numbness of the toes and heel 
area, left greater than right.  He also described a burning 
sensation in both feet.  He stated that he had cramps in his 
legs two times per week and that he had occasional cramps in 
his thighs.  He also reported some stiffness of the ankle 
joints.  The cramps occurred at rest and were not 
precipitated by walking or exercise.  He denied any aching or 
fatigue but stated that his symptoms of edema were partially 
relieved by the elevation of the extremity at night and by 
compression hosiery during the day.  The current treatment 
included Lasix for edema, and Coumadin for deep venous 
thrombosis prophylaxis.  The veteran stated that the 
postphlebitic syndrome had not been a problem so far as it 
had not interfered with his job responsibilities.  He denied 
any history of intermittent claudication or recent ulcers.  
The examiner noted that the veteran was known to have had 
diabetes for five years.  

Physical examination revealed no acute distress.  The right 
lower extremity revealed minimal or mild swelling of the 
right leg, mostly in the ankle area with some discoloration 
of the skin and some loss of hair.  The left lower extremity 
revealed 2+ edema of the left leg.  Most of the edema was 
confined to the shin area below the knee and up to the 
ankles.  The distal foot was without edema and there was no 
swelling of the toes.  Measurements in the right and left 
lower extremities were as follows:  Ankle 10" right, 12" 
left; midcalf 16" right, 18" left; thigh 18" right, 18.5" 
left.  There were a few superficial varicose veins noted in 
the left lower extremity mostly around the ankle area and the 
posterior part of the leg.  There was significant 
discoloration of the skin in the form of stasis dermatitis, 
in the left lower extremity.  There was 1-2+ edema in this 
extremity.  The temperature was normal in both legs and 
sensation was normal in both legs and feet.  Capillary refill 
was normal.  Peripheral pulses were well palpable.  There was 
some non-pitting edema of the left lower extremity, which was 
not seen in the right lower extremity.  There were no 
palpable varicose veins, ulcers, or eczema.  There was also 
no tenderness noted in any part of the left or right lower 
extremity.  

Diagnoses of postphlebitic syndrome of the left lower 
extremity, mostly confined to the left leg with evidence of 
mild to moderate pitting as well as non-pitting, edema; no 
evidence of postphlebitic syndrome of the right lower 
extremity; and possible mild peripheral neuropathy of the 
lower extremity or feet, probably related to diabetes and not 
related to the postphlebitic syndrome, were rendered.  

The examiner indicated that the veteran appeared to have 
stable postphlebitic syndrome involving the left lower 
extremity which he had had for over 27 years.  He noted that 
there was evidence of mild edema of the right lower 
extremity, probably the result of mild venous insufficiency.  
The veteran had a history of lupus anticoagulant, which may 
have been responsible for the deep venous thrombosis of the 
left lower extremity before the veteran had the postphlebitic 
syndrome.  Some of the veteran's complaints of leg cramps and 
numbness in the toes and heel and burning sensation in the 
feet were related to early diabetic neuropathy.  The arterial 
system of both lower extremities appeared normal.  These 
problems had not interfered with his occupation.  He noted 
that the symptoms were somewhat improved on medications, 
Lasix and Coumadin, and also with compression hosiery.  

In a November 2000 conference report, it was indicated that 
the veteran had submitted some treatment records for 
treatment received at the Wilmington VA Medical Center (MC).  
These records reveal that at the time of a May 1999 VA visit, 
the veteran was found to have severe phlebitis of the left 
lower extremity as compared to the right.  The veteran had 2+ 
edema on the left as compared to 1+ on the right.  At the 
time of a July 2000 outpatient treatment visit, the veteran 
was noted to have 1+ edema, bilaterally.  At the time of an 
October 2000 visit, he was found to have had worsening edema 
in the left lower extremity recently.  One examiner found 
nonpitting edema and stasis changes, much worse than when 
last examined.  He was also noted to be having bilateral 
symmetric paraesthetic pains.  The examiner indicated that he 
suspected that the veteran's leg pains were as a result of 
diabetic neuropathy.  

The veteran also submitted a statement from L.S.W.  In her 
statement Ms. W. indicated that the veteran had nightly leg 
cramps, severe to the point of waking up in pain and distress 
and as often as six times or more during one night.  She also 
noted that the veteran had spasmodic leg twitching and 
jerking, with repeated spasms every 13 seconds.  She reported 
that these conditions had intensified over the past few 
years.  She stated that she had had a continuous relationship 
with the veteran for the past four years.  

At the conference, the veteran reported that the previous VA 
examination had been performed on one of his good days.  He 
claimed that he had constant hard swelling with pain and that 
the swelling was more extreme in his calf than in his thigh.  
He indicated that he wore stockings to keep the swelling down 
but that he had difficulty pulling up his pants.  He stated 
that his condition began getting worse in 1994 or 1995.  The 
veteran indicated that he was working for the State 
Department of Labor in Employer Relations and worked a 
compressed schedule of 37.5 hours per week.  He stated that 
he was able to perform his job because it allowed him to sit 
and when necessary move around to get some exercise.  He 
stated that he only had 7 hours of sick leave remaining.  

At the time of a November 2000 outpatient visit, the veteran 
was noted to have bilateral pedal edema with chronic 
venostatic dermatitis.  

In December 2000, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he had pain and swelling on a scale of 7-8/10 
most of the time and that it was not alleviated by rest.  He 
indicated that he had pain regardless of rest, activity, 
exercise, or exertion.  The veteran stated that he worked 75 
hours in two weeks.  He indicated that he had a flexible 
schedule which allowed him to make up work on another day if 
he did not feel good one day.  He noted that he missed up to 
3 days per month as a result of illness.  He reported that 
his symptoms were present all the time.  He also had 
peripheral neuropathy, more marked on the left than the 
right.  Symptoms of edema were not relieved by elevation of 
the extremity, compression hose, or other measures.  

Physical examination revealed that there were no palpable 
varicose veins that could be seen.  The leg was significantly 
swollen from below the knee to below the ankle.  There was 
evidence of healed venous stasis ulcers on the lateral aspect 
of the left lower leg.  He had significant 3+ edema.  Venous 
stasis was evident and venous pigmentation was significant, 
especially in the lateral area of the leg.  Eczema was not 
present.  

The examiner noted that the veteran had had an ultrasound in 
November 2000 which showed no evidence of deep vein 
thrombosis.  The inside third of the leg had venous stasis 
pigmentation in the outside one-quarter of the leg.  
Diagnoses of chronic venous stasis with recurrent deep vein 
thrombosis; chronic renal insufficiency; obesity; non-insulin 
dependent diabetes mellitus; hypertension; peripheral 
neuropathy; and hyperlipidemia, were rendered.

In a February 2001 letter, the veteran's private physician, 
J. L., M.D., indicated that he had followed the veteran in 
his office over the past 2.5 years.  He stated that it was 
his opinion that the veteran had experienced "board-like" 
edema in his left leg, secondary to post-phlebitic syndrome, 
accompanied by constant pain in his leg.  In a July 2001 
letter, Dr. L. indicated that he believed the veteran's leg 
cramps were as a result of massive edema secondary to his 
post-phlebitic syndrome.  

In July 2001, the veteran appeared at a personal hearing 
before the undersigned Board Member.  At the time of the 
hearing, the veteran testified that he worked in the Training 
Department of a State Department of Labor Employment Training 
Division.  He indicated that it was both a walking and a desk 
job.  He stated that his leg condition would vary to the 
point that he could not even get out of bed on occasion.  He 
noted that this was due to the pain and swelling and that he 
could not bear weight because of the pain, swelling, and 
cramps.  He rated the pain in his right leg as a 5 or 6 and 
the pain in his left leg as a 9.5 or better on a good day and 
13 on a bad day.  The veteran stated that he had lost time 
from work as a result of this.  He indicated that his leg 
would swell over the tops of his shoes and that he could not 
bear weight.  He also reported that he was not comfortable 
driving.  

The veteran testified that his employer had a very generous 
leave policy and that he used his leave as he earned it.  He 
stated that he took annual leave to supplement his sick 
leave.  The veteran indicated that he wore stockings and took 
multiple medications.  He reported that the pain would drop 
down to a 7 or 7.5 if he were off his feet for a few days.  
The veteran stated that he had gone through vocational 
training and that he had sustained a loss of income in his 
present job when compared to his previous job.  It was his 
belief that he "got by" on his current job because of his 
employer's understanding.  The veteran testified that he took 
out the garbage every other day and picked up a dish towel on 
occasion, but that was it.  He stated that his limitations 
were as a result of his leg pain.  The veteran also noted 
that he would have open sores and ulcerations a few times per 
year.  

The veteran testified that his swelling never subsided and 
that his ankle area usually looked like a half of a baseball 
and that his left calf was 2.5 to 3 inches larger than his 
right calf almost constantly.  He indicated that he was seen 
by both his private physician and the VA on a quarterly 
basis.  

The Board is of the opinion that the criteria for a 100 
percent disability for thrombophlebitis, lower left 
extremity, status post torn Achilles tendon and venous 
stasis, have been more closely approximated.  The veteran has 
reported having constant pain in his left lower extremity 
throughout the course of the entire appeal.  At the time of 
the December 2000 VA examination, the veteran indicated that 
he had pain and swelling on a scale of 7-8/10 most of the 
time and that the swelling and pain were not alleviated 
regardless of rest, activity, exertion, or exercise.  At the 
time of his July 2001 hearing before the undersigned Board 
Member, the veteran testified that the pain in his left leg 
was 9.5/10 on a good day and a 13 on a bad day.  He also 
noted that he could not do more than pick up a dish towel or 
take the trash out every day due the pain and swelling.  He 
further testified that his swelling never subsided and that 
his ankle area usually looked like a half of baseball and 
that his left calf was usually 2.5 to 3 inches larger than 
his right calf almost constantly.

As to the veteran's edema, the Board notes that at the time 
of the December 2000 VA examination, the veteran was noted to 
have significant 3+ edema, evident venous stasis, and 
significant venous pigmentation.  Moreover, in his February 
2001 letter, the veteran's private physician indicated that 
he had treated the veteran for the past 2.5 years and that 
the veteran had experienced "board-like" edema in his left 
leg secondary to post-phlebitic syndrome accompanied by 
constant leg pain.  Dr. L. also related the veteran's leg 
cramps to his massive edema secondary to his post-phlebitic 
syndrome.  

While the Board is aware of the January 2000 examiner's 
findings and his opinion that some of the veteran's 
complaints of leg cramps and numbness of the toes and heel 
and burning in the feet might be related to might be related 
to early diabetic neuropathy, the overall evidence 
demonstrates that the veteran's current disability picture 
more closely approximates the criteria for a 100 percent 
disability evaluation.  



ORDER

A 100 percent disability evaluation for thrombophlebitis, 
lower left extremity, status post torn Achilles tendon and 
venous stasis, is granted, subject to the laws and 
regulations governing monetary benefits.  




		
	
	Member, Board of Veterans' Appeals



 

